People v Rodriguez (2015 NY Slip Op 01390)





People v Rodriguez


2015 NY Slip Op 01390


Decided on February 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2015

Gonzalez, P.J., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


10263/95

[*1]14223 The People of the State of New York, Respondent,
vPedro Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (David Crow of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yuval Simchi-Levi of counsel), for respondent.

Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or about December 23, 2011, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly determined that substantial justice dictated the denial of defendant's resentencing application. Resentencing is a discretionary determination (see People v Sosa, 18 NY3d 436, 442—443 [2012]), and courts may deny the applications of persons who "have shown by their conduct that they do not deserve relief from their sentences" (People v Paulin, 17 NY3d 238, 244 [2011]). Here, defendant's pattern of violence, multiple felony convictions, history of absconding and failure to attempt rehabilitation while incarcerated militated against resentencing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 17, 2015
CLERK